EXHIBIT 10.2
 
Promissory Note


Date August 31, 2008
Amount
800,000
Maturity Date



Lender.
Borrow.
Holladay Broadcasting of La, LLC
Debut Broadcasting, Inc.
P. 0. Box 4808
1209 16th Avenue South
Monroe, LA 71211
Nashville, TN 37212
           
(Street address including county)
Name and street address, inducting county)
   

 
FOR VALUE RECEIVED, the undersigned Borrower unconditionally (and jointly and
severally, if more than one) promises to pay to the order of Lender, its
successors and assigns, without setoff, at its offices indicated at the
beginning of this Note, or at such other place as may be designated by Lender,
the principal amount of fight Hundred Thousand Dollars ($800,000), or so much
thereof as may be advanced from time to time in immediately available funds,
together with interest computed daily on the outstanding principal balance
hereunder, at an annual interest rate, and in accordance with the payment
schedule, indicated below.
 
[Thus Note contains some provisions preceded by boxes.. If a box is marked, the
provision applies to this transaction; if it is not marked, the provision does
not apply to this transaction.]
 
1. Rate.
 
Fixed Rate. The Rate shall be fixed at 7.5 % percent per annum
 
Notwithstanding any provision of this Note, Lender does not intend to charge and
Borrower shall not be required to pay any amount of interest or other charges in
excess of the maximum permitted by the applicable law of the State of
Mississippi; if any higher rate ceiling is lawful, then that higher rate ceiling
shall apply. Any payment in excess of such maximum shall be refunded to Borrower
or credited against principal, at the option of Lender
 
2.  Accrual Method., Unless otherwise indicated, interest at the Rate set forth
above will be calculated by the 365 day method (a daily amount of  interest is
computed for a hypothetical year of 360 days; that amount is multiplied by the
actual number of days for which any principal is outstanding
hereunder). If interest is not to be computed using this method, the method
shall be:
 
Equal monthly payments
 
3. Rate Change Date. Any Rate based on a fluctuating index or base rate will
change, unless otherwise provided, each time and as of the date that the index
or base rate changes. If the Rate is to change on any other date or at any other
interval, the change shall be:
 
N/A
 
In the event any index is discontinued, Lender shall substitute an index
determined by Lender to be comparable, in its sole discretion.
 
4.  Payment Schedule. All payments received hereunder shall be applied first to
the payment of any expense or charges payable hereunder or under, any other loan
documents executed in connection with this Note, then to interest due and
payable, with the balance applied to principal, or in such other order as Lender
shall determine at its option.
 
Principal Plus Accrued Interest. Principal shall be paid in consecutive equal
installments of $9,496.15 commencing on and continuing on the same day of each
successive month (as applicable) thereafter, with a final payment of all unpaid
principal and accrued interest due on September 1, 2018.
 

--------------------------------------------------------------------------------


 
6. Collateral.
 
As collateral security for all of the obligations, the Borrower hereby
mortgages, assigns, pledges, conveys, transfers and sets over to the Lender, and
grants to the Lender a continuing security interest in, the following (the
“Collateral”): all of the right, title and interest of the Borrower in and to
(in physical assets, general intangibles, whether now or hereafter existing and
whether now owned or hereafter acquired, arising out of or in connection with
Borrower's acquisition of radio station WBBV-FM. The collateral also includes
WBBV-FM tower lease.
 
Sale or Encumbrance of Collateral. Without prior written consent of Lender,
Borrower will not set exchange, lease or otherwise dispose of the collateral of
any of the Borrower's rights therein or under this agreement, or permit any lien
or security interest to attach to same except that created by this agreement and
other rights, if any, of Lender.
 
Maintenance of Collateral. Borrower will maintain the Collateral in good
condition and repair but without permitting any ten to affix to the Collateral
as a result thereof, and will pay and discharge all taxes, levies and other
impositions levied thereon as well as the cost of repairs to or maintenance of
the same and not permit anything to be done that may impair the value of any of
the Collateral If Borrower fails to pay such sums, Lender may do so for the
Borrower's account, adding the amount thereof to the other amounts secured
hereby.
 
Insurance of Collateral Borrower shall procure, keep in force, and pay for,
insurance on said Collateral, in such amounts and forms, and against such risks,
and with such insurers as may be acceptable to Lender and such policies
evidencing said insurance shall be furnished to Lender, if Borrower fails to
furnish said insurance or fails to pay the premiums thereof, Lender may do so or
may obtain insurance of its interest only, adding the amount of any such premium
thereof to other amounts secured hereby; however, Lander is under no obligation
nor duty to pay such premiums or obtain Insurance.


Perfection of Security Interests. Borrower will pay all costs of filing any
financing, continuation or termination statements with respect to the security
interest by this agreement; Lender is hereby appointed Borrower's
attorney-in-fact to do, at Lender's option and at Borrower's expense, all that
is necessary to perfect the security interest created by this agreement and to
keep the security interest perfected and the Collateral protected, including,
but not limited to signing the Borrower's name on any financing statements or
amendments thereto, or the completion of this agreement or of the financing
statement by inserting information or terms not inconsistent with the parties'
agreement Borrower agrees that a photographic copy or other reproduction of this
agreement shall be sufficient as a financing statement.
Impairment of Value. Borrower will not permit anything to be done that may
impair the value of any Collateral or the security intended to be afforded by
this agreement


7.  Waivers, Consents and Covenants. Borrower, any indorser or guarantor hereof,
or any other party hereto (individually an "Obligor" and collectively
"Obligors") and each of them jointly and severally: (a) waive presentment,
demand, protest, notice of demand, notice of intent to accelerate, notice of
acceleration of maturity, notice of protest, notice of nonpayment notice of
dishonor, and any other notice required to be given under the law to any Obligor
in connection with the delivery, acceptance, performance, default or enforcement
of this Note, any indorsement or guaranty of this Note, or any other documents
executed in connection with this Note or any other note or other loan documents
now or hereafter executed in connection with any obligation of Borrower to
Lender (the "Loan Documents"); (b) consent to all delays, extensions, renewals
or other modifications of this Note or the Loan Documents, or waivers of any
term hereof or of the Loan Documents, or release or discharge by Lender of any
of Obligors, or release, substitution or exchange of any security for the
payment hereof, or the failure to act on the part of Lender, or any indulgence
shown by Lender (without notice to or further assent from any of Obligors), and
agree that no such action, failure to act or failure to exercise any right or
remedy by Lender shall in any way affect or impair the obligations of any
Obligors or be construed as a waiver by Lender of, or otherwise affect, any of
Lender's rights under this Note, under any indorsement or guaranty of this Note
or under any of the Loan Documents, and (c) agree to pay, on demand, all costs
and expenses of collection or defense of this Note or of any indorsement or
guaranty hereof and/or the enforcement or defense of Lender's rights with
respect to, or the administration, supervision, preservation, or protection of,
or realization upon, any property securing payment hereof, including, without
limitation, reasonable attorney's fees, including fees related to any suit,
mediation or arbitration proceeding, out of court payment agreement, trial,
appeal, bankruptcy proceedings or other proceeding, in such amount as maybe
determined reasonable by any arbitrator or court, whichever is applicable.



--------------------------------------------------------------------------------




8.  Prepayments. Prepayments may be made in whole or in part at any time on any
loan. All prepayments of principal shall be applied in the inverse order of
maturity, or in such other order as Lender shall determine in its sole
discretion. No prepayment of any other loan shall be permitted without the prior
written consent of Lender.. Notwithstanding such prohibition, if there is a
prepayment of any such loan, whether by consent of Lender, or because of
acceleration or otherwise, Borrower shall, within 15 days of any request by
Lender, pay to Lender any loss or expense which Lender may incur or sustain as a
result of such prepayment For the purposes of calculating the amounts owed only,
it shall be assumed that Lender actually funded or committed to fund the loan
through the purchase of an underlying deposit in an amount and for a term
comparable to the loan, and such determination by Lender shall be conclusive,
absent a manifest error in computation,


9. Delinquency Charge. To the extent permitted by law, a delinquency charge may
be imposed in an amount not to exceed four percent (4%) of any payment that is
more than fifteen days late.


10. Events of Default. The following are events of default hereunder:  (a) the
failure to pay or perform any obligation, liability or indebtedness of any
Obligor to Lender, or to any affiliate or subsidiary of Lender, whether under
this Note or any Loan Documents, as and when due (whether upon demand, at
maturity or by acceleration); (b) the failure to pay or perform any other
obligation, liability or indebtedness of any Obligor to any other party; (c) the
death of any Obligor (if an individual); (d) the resignation or withdrawal of
any partner or a material owner/guarantor of Borrower, as determined by Lender
in its sole discretion; (e) the commencement of a proceeding against any Obligor
for dissolution or liquidation, the voluntary or involuntary termination or
dissolution of any Obligor or the merger or consolidation of any Obligor with or
into another entity; (f) the insolvency of, the business failure of, the
appointment of a custodian, trustee, liquidator or receiver for or for any of
the property of, the assignment for the benefit of creditors by, or the filing
of a petition under bankruptcy, insolvency or debtor's relief law or the filing
of a petition for any adjustment of indebtedness, composition or extension by or
against any Obligor; (g) the determination by Lender that any representation or
warranty made to Lender by any Obligor in any Loan Documents or otherwise is or
was, when it was made, untrue or materially misleading; (h) the failure of any
Obligor to timely deliver such financial statements, including tax returns,
other statements of condition or other information, as Lender shall request from
time to time, (1) the entry of a judgment against any Obligor which Lender deems
to be of a material nature, in Lender's sole discretion; (j) the seizure or
forfeiture of, or the issuance of any writ of possession, garnishment or
attachment, or any turnover order for any property of any Obligor; (k) the
determination by Lender that it is insecure for any reason; (t) the
determination by Lender that a material adverse change has occurred in the
financial condition of any Obligor; or (m) the failure of Borrower's business to
comply with any law or regulation controlling its operation.


11. Remedies upon Default. Whenever there is a default under this Note (a) the
entire balance outstanding hereunder and all other obligations of any Obligor to
Lender (however acquired or evidenced) shall, at the option of tender, become
immediately due and payable and any obligation of Lender to permit further
borrowing under this Note shall immediately cease and terminate, and/or (b) to
the extent permitted by law, the Rate of interest on the unpaid principal shall
be increased at Lender's discretion up to the maximum rate allowed by law, or if
none, 25% per annum (the "Default Rate"). The provisions herein for a Default
Rate shall not be deemed to extend the time for any payment hereunder or to
constitute a "grace period" giving Obligors a right to cure any default At
Lender's option, any accrued and unpaid interest, fees or charges may, for
purposes of computing and accruing interest on a daily basis after the due date
of this Note or any installment thereof, be deemed to be a part of the principal
balance, and interest shall accrue on a daily compounded basis after such date
at the Default Rate provided in this Note until the entire outstanding balance
of principal and interest is paid in full. Upon a default under this Note,
Lender is hereby authorized at any time, at its option and without notice or
demand, to set off and charge against any deposit accounts of any Obligor (as
well as any money, instruments, securities, documents, chattel paper, credits,
claims, demands, income and any other property, rights and interests of any
Obligor), which at any time shall come into the possession or custody or under
the control of Lender or any of its agents, affiliates or correspondents, any
and all obligations due hereunder Additionally, Lender shall have all rights and
remedies available under each of the Loan Documents, as well as all rights and
remedies available at law or in equity
 
12. Non-Waiver. The failure at any time of Lender to exercise any of its options
or any other rights hereunder shall not constitute a waiver thereof, nor shall
it be a bar to the exercise of any of its options or rights at a later date All
rights and remedies of Lender shall be cumulative and may be pursued singly,
successively or together, at the option of Lender. The acceptance by Lender of
any partial payment shall not constitute a waiver of any default or of any of
Lender's rights under this Note.. No waiver of any of its rights hereunder, and
no modification or amendment of this Note, shall be deemed to be made by Lender
unless the same shall be in writing, duly signed on behalf of Lender; each such
waiver shall apply only with respect to the specific instance involved, and
shall in no way impair the rights of Lender or the obligations of Obligors to
Lender in any other respect at any other time
 
13. Applicable Law, Venue and Jurisdiction. This Note and the rights and
obligations of Borrower and Lender shall be governed by and interpreted in
accordance with the law of the State of Mississippi. In any litigation in
connection with or to enforce this Note or any indorsement or guaranty of this
Note or any Loan Documents, Obligors, and each of them, irrevocably consent to
and confer personal jurisdiction on the courts of the State of Mississippi or
the United States located within the State of Mississippi and expressly waive
any objections as to venue in any such courts Nothing contained herein shall,
however, prevent Lender from bringing any action or exercising any rights within
any other state or jurisdiction or from obtaining personal jurisdiction by any
other means available under applicable law
 
14. Partial Invalidity. The unenforceability or invalidity of any provision of
this Note shall not affect the enforceability or validity of any other provision
herein and the invalidity or unenforceability of any provision of this Note or
of the Loan Documents to any person or circumstance shall not affect the
enforceability or validity of such provision as it may apply to other persons or
circumstances.
 

--------------------------------------------------------------------------------


 
15. Binding Effect. This Note shall be binding upon and inure to the benefit of
Borrower, Obligors and Lender and their respective successors, assigns, heirs
and personal representatives, provided, however, that no obligations of Borrower
or Obligors hereunder can be assigned without prior written consent of Lender
 
16. Controlling Document. To the extent that this Note conflicts with or is in
any way incompatible with any other document related specifically to the loan
evidenced by this Note, this Note shall control over any other such document and
if this Note does not address an issue, then each other such document shall
control to the extent that it deals most specifically with an issue.
 
Borrower represents to Lender that the proceeds of this loan are to be used
primarily for business, commercial or agricultural purposes„ Borrower
acknowledges having read and understood, and agrees to be bound by, all terms
and conditions of this Note..
 
NOTICE OF FINAL AGREEMENT. THIS WRITTEN PROMISSORY NOTE REPRESENTS THE FINAL
AGREEMENT BETWEEN THE PARTIES AND MAY NOT BE CONTRADICTED BY EVIDENCE OF PRIOR,
CONTEMPORANEOUS, OR SUBSEQUENT ORAL AGREEMENTS OF THE PARTIES„ THERE ARE NO
UNWRITTEN ORAL AGREEMENTS BETWEEN THE PARTIES.



   
Debut Broadcasting Mississippi, Inc.
 
Borrower
Corporate or Partnership Borrower
   
By: /s/ Steven Ludwig
   
Holladay Broadcasting of Mississippi
 
By: /s/ Bob Holladay
Steven Ludwig
       
Name:Bob Holladay